REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 8, 15, were known in the art as evidenced by Wascat et al (U.S. PG Pub. No. 2016/0041068) which discloses recording, using a camera, an image that includes a sensor placed on a target at ¶ [0054], [0122](“ The second type of photograph pertains to every time data is to be collected from the specific test point of the specific machine that was photographed, (e.g., the sensor unit orientation for the specific test point on the specific machine)”). The Wascat reference further discloses a predetermined reference orientation for the vibration sensor at ¶¶ [0054], [0124]-[0125]. But, the Wascat reference does not disclose that a processor compares the orientation of the sensor within the image to a predetermined reference orientation. Rather, at ¶ [0125], the Wascat reference discloses displaying the predetermined reference orientation as a guide for a technician to manually determine that a current orientation of the vibration sensor matches the predetermined reference orientation.  Nor does the Wascat reference disclose determining an orientation of the image concurrently with the recording of the image.
Using a processor to compare the orientation of  a camera (sensor) within an image to a predetermined reference orientation was known in the art, as evidenced by Farivar et al (U.S. Patent No. 10,944,898) which discloses comparing the orientation of the camera (sensor)  within the image to a predetermined reference orientation (“predetermined sensor angle”) and  determining that the orientation of the sensor within the image matches the predetermined 
Other prior art considered and hereby made of record includes Erivantcev et al (U.S. PG Pub. No. 2020/0033937) which discloses determining an orientation of a sensor within an image as a step in registering the orientation of the sensor at ¶¶ [0107]-[0114], but does not disclose comparing the orientation of the sensor within the image to a predetermined reference orientation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668